MURNAGHAN, Circuit Judge,
dissenting:
Because the majority’s adherence to the literal language of the Coal Act’s definition of “related persons” produces a result demonstrably at odds with the intentions of its drafters, I respectfully dissent.
I.
The crisis in the coal industry that preceded the passage of the Coal Act resulted from the financial instability of the 1950 and 1974 Benefit Plans. In the 1978 Coal Wage Agreement, individual signatory operators assumed responsibility for providing health benefits for their post-1975 retirees and active workers. The 1978 Agreement retained the 1974 Benefit Plan as an “orphan” plan to provide health benefits for posW1975 retirees whose last employer had gone out of business. The 1950 Benefit Plan was also retained to provide benefits for miners who had retired before 1976 and their dependents. See Eastern Enters. v. Apfel, 524 U.S. 498, 510, 118 S.Ct. 2131, 141 L.Ed.2d 451 (1998).
The 1978 Agreement did not work because several signatories left the mining business, “dumping” their retirees on the 1950 and 1974 Benefit Plans. The signatories that remained had to shoulder the burden of paying for the growing number of orphaned retirees, while at the same time paying for the health care of their own retirees. The rising costs of providing for orphaned retirees caused more signatories to leave the coal mining business, exacerbating the crisis. The coal industry thus was caught in a vicious circle that threatened to deprive more than 100,000 retired coal miners and their dependents of their promised lifetime health benefits. See id. at 511,118 S.Ct. 2131.
Congress responded to the crisis by enacting the Coal Act in 1992. Congress wanted to avoid the problems that plagued the coal industry in the 1980s — too many unallocated retirees supported by signatory operators that did not have any connection to the retirees. The Act therefore assigned liability for retiree health benefits to “related persons” to signatory operators as well as to the signatory operators themselves. See 26 U.S.C. § 9706(a). As a result, if a signatory operator went out of business, a “related person” would be on the hook for the signatory operator’s retirees. Only when the Commissioner could not locate a “related person” still “in business” would the rest of the coal industry have to support an “orphaned” retiree. See 26 U.S.C. § 9704(a)(3), (d), § 9706(a).
The Coal Act defines related persons in § 9701(c)(2)(A), which provides:
(2) Related persons.—
(A) In general. — A person shall be considered to be a related person to a signatory operator if that person is—
(i) A member of the controlled group of corporations (within the meaning of section 52(a)) which includes such signatory operator;
(ii) a trade or business which is under common control (as determined under section 52(b)) with such signatory operator; or
(iii) any other person who is identified as having a partnership interest or joint venture with a signatory operator in a business within the coal industry, but only if such business employed eligible beneficiaries, except that this clause shall not apply to a person whose only interest is as a limited partner.

A related person shall also include a successor in interest of any person described in clause (i),(ii), or (iii).

26 U.S.C. § 9701(c)(2)(A) (emphasis added). The issue in the instant case is whether the definition of “related persons” *310includes successors in interest to signatory operators.1
II
I agree with the majority’s conclusion that a literal reading of § 9701(c)(2)(A) unambiguously excludes successors in interest to signatory operators. I therefore would not defer to the Commissioner’s strained interpretation of the definition. I would nevertheless construe § 9701(c)(2)(A) to include successors in interest to signatory operators because I agree with the D.C. Circuit that the.instant case is one of those “rare cases in which the literal application of a statute will produce a result demonstrably at odds with the intentions of its drafters.” R.G. Johnson Co. v. Apfel, 172 F.3d 890, 895 (D.C.Cir.1999) (quoting United States v. Ron Pair Enters., 489 U.S. 235, 242, 109 S.Ct. 1026, 103 L.Ed.2d 290 (1989)).
A literal interpretation of the definition of “related persons” causes a result that directly conflicts with Congress’s stated purpose in enacting the Coal Act. Congress declared that its purpose in enacting the Act was “to identify persons most responsible for plan liabilities in order to stabilize plan funding and allow for the provision of health care benefits to such retirees.” Pub.L. No. 102-486, § 19142(a)(2), 106 Stat. 3037 (codified at note following 26 U.S.C. § 9701). Outside of the signatory operators, no entities are “more responsible” for plan liabilities than successors in interest to signatory operators. Here, for example, Jericol took over Shackleford’s mining operations, employed many of its workers, and assumed its duties under the collective bargaining agreement with the UMWA. In addition, the asset purchase agreement between Shackleford and Jericol2 included a clause allowing Jericol to use Shackleford’s well-known corporate name. Jericol thus bene-fitted from the goodwill created, at least in part, from the work of the retirees that Jericol now attempts to dump on the rest of the coal industry.
A literal interpretation of the definition of “related persons,” however, would turn Congress’s stated purpose on its head: entities with only a tenuous connection to the retired coal miners would be jointly and severally liable for Fund benefits while direct successors to the signatory operators who employed the miners are excluded from liability. For example, under a literal interpretation of § 9701(c)(2)(A), a thrice-removed successor in interest to a food distributor under common control with a sigfiatory coal mine operator would be liable for the health benefits of a signatory’s retired coal miners, while a company like Jericol, a coal mining direct successor in interest to a signatory operator, would be excluded from liability. Congress could not have intended such an anomalous result.
My conclusion is in accord with the only other circuit to consider this issue. In R.G. Johnson, the D.C. Circuit stated that
[i]n light of [the purpose of the Act] and the broad reach of the provisions imposing liability on related persons, we can think of no reason why Congress would have intended to impose liability for the beneficiaries on, for example, a successor in interest to a Coca-Cola bottling company under common control with a signatory coal mine operator while exempting a coal-mining successor in interest to that operator.
Id. at 895. The court therefore held that it would construe § 9701(c)(2)(A) to include successors in interest to signatory operators. See id.
*311In the instant case, the majority recognizes that a literal interpretation of “related persons” causes a result “that is, arguably, somewhat anomalous.” Maj. op. at 308. However, seizing on the theory advanced in Judge Randolph’s dissent in R.G. Johnson, the majority attempts to explain the anomalies by speculating that Congress may have intended to exclude successors in interest to signatory operators from liability to promote the sale of coal companies.
I disagree with the majority’s theory because it presumes that Congress intended to promote the exact practice that necessitated legislative action in the first place. The widespread dumping of retirees by signatory operators leaving the coal industry was the principal cause of the coal industry’s crisis. The remaining signatory operators were forced to shoulder the burden of paying for more orphaned retirees, thereby encouraging more signatories to leave the industry. In light of this history, it is unimaginable that Congress could have intended to promote the sale of coal companies to successors who would not be liable for Fund benefits.
Furthermore, excluding successors in interest from liability for retiree benefits does more than promote the sale of coal companies; it actively encourages the sale of coal companies. Under the majority’s interpretation of the Act, coal companies are worth more to successors than they are to signatory operators. For instance, Jericol can avoid $237,000 in yearly contributions to retirees if successors are not liable under the Act. Other coal companies undoubtedly have significantly higher contributions under the Act.3 A successor who can avoid these costs will be willing to pay more for a coal company than the value of the company as an ongoing entity, because the successor could avoid a major liability of the company.
Profit-seeking signatory operators therefore will maximize shareholder value by selling their assets to a successor, distributing the proceeds to shareholders, and then dissolving. The remaining signatory operators will have to shoulder the burden of paying for the retirees of signatories who leave the business, further raising their costs of doing business; the additional costs will, in turn, encourage more signatories to sell their assets to successors. The ultimate result would be the same dwindling funding base that Congress intended to rectify by passing the Act. The majority’s theory thus suggests that Congress intended to cure the crisis in the coal industry by infecting it with part of the disease.4
Finally, the majority offers no explanation for why Congress was concerned with promoting the sale of coal companies, but was not concerned with promoting the sale of companies related to a signatory operator. Instead, the majority baldly states that “Congress rarely has to go as far as its logic would take it.” Maj. op. at 308. However, as is evident from my previous analysis, it was clearly illogical for Congress to exclude successors in interest to signatory operators from liability in the first place. Thus, to accept the majority’s theory, one must believe that Congress was inconsistently illogical.
III.
The majority is rightfully cautious about judicially “rewriting” an unambiguous stat*312ute. Nevertheless, our duty is to give effect to the intent of Congress. Congress’s intent is usually expressed in the plain meaning of a statute, but that is not always the case. The Supreme Court has stated that
[l]ooking beyond the naked text for guidance is perfectly proper when the result it apparently decrees is difficult to fathom or where it seems inconsistent with Congress’ intention, since the plain-meaning rule is “rather an axiom of experience than a rule of law, and does not preclude consideration of persuasive evidence if it exists.”
Public Citizen v. United States Dep’t of Justice, 491 U.S. 440, 455, 109 S.Ct. 2558, 105 L.Ed.2d 377 (1989) (quoting Boston Sand & Gravel Co. v. United States, 278 U.S. 41, 48, 49 S.Ct. 52, 73 L.Ed. 170 (1928)).' Excluding successors in interest to signatory operators from liability for Fund benefits is plainly inconsistent with Congress’s intent in enacting the Coal Act. I therefore would construe § 9701(c)(2)(A) as allowing the assignment of Fund beneficiaries to successors in interest to signatory operators. Accordingly, I dissent.

. For purposes of my analysis, and in response to the majority’s reasoning, I assume Jericol qualifies as a successor in interest to Shackleford. I would not reach this issue on appeal, however, because the district court has not ruled on the issue. See R.G. Johnson Co. v. Apfel, 172 F.3d 890, 895 (D.C.Cir.1999) (refusing to consider whether a coal- company qualified as a "successor in interest” to a signatory operator because the district court had not ruled on the issue).


. Jericol was then known as Irdell Mining, Inc.


. For instance, a signatory operator who has been in the industry since the 1960s would be liable for the health benefits for thirty years of retirees. Under the majority's analysis, a successor to this company would be liable for none of these benefits.


. Some might suggest that coal companies are unlikely to attempt to profit from such a "loophole” in the Coal Act; however, this suggestion ignores the fact that coal companies have a long history of using the tools of successorship to maximize shareholder profits at the expense of workers and retirees. See generally Grant Crandall et al., Hiding Behind the Corporate Veil: Employer Abuse of the Corporate Form to Avoid or Deny Workers’ Collectively Bargained and Statutory Rights, 100 W. Va. L. Rev. 537 (1998).